Citation Nr: 0009423	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  95-09 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel

REMAND

The veteran served on active duty from June 1960 to March 
1964.

In June 1997, the Board of Veterans' Appeals (the Board) 
denied entitlement to service connection for a low back 
disability on the basis that the veteran's claim was not well 
grounded.  The veteran appealed to the U.S. Court of Appeals 
for Veterans Claims (the Court).

In February 1999, the Court determined that the veteran's 
claim for service connection for a low back disability was 
well grounded.  The Court vacated the June 1997 Board 
decision, and remanded the case to the Board for further 
consideration and adjudication consistent with its decision.

In May 1999, the Board sent a letter to the attorney 
representing the veteran before the Court, requesting this 
attorney to clarify whether he intended to represent the 
veteran before the Department of Veterans Affairs (VA).  He 
was requested to document his authority to represent the 
veteran before the VA.  He was also advised that he could 
submit additional argument and evidence in support of the 
veteran's claim within 90 days.  He did not respond, and 
there was no additional evidence or argument submitted. 

In October 1999, the Board sent a letter to the veteran's 
former representative, the Oklahoma Department of Veterans 
Affairs, indicating that such organization could submit 
additional argument and evidence in support of the veteran's 
claim within 90 days.  There was no additional evidence or 
argument submitted. 

Since the attorney representing the veteran before the Court 
did not respond to the letter of May 1999, the Board has 
recognized the veteran's previous representative, the 
Oklahoma Department of Veterans Affairs, as the veteran's 
representative for the current appeal before the Board.

As previously indicated, the Court in its February 1999 
decision determined that the veteran's claim for service 
connection for a low back disability is well grounded.  Since 
the claim is well grounded, the VA has a duty to assist the 
veteran in developing various aspects of this claim. 

A review of the present claims file indicates that the 
veteran indicated on his initial claim for service connection 
in June 1994 that he received treatment for his back at El 
Camino Hospital, Mt. View, California, (sic) in April 1977 
and February 1978.  He indicated that a Dr. Clancy (sic) 
treated him at this institution in April 1977, and that a Dr. 
Grennari (sic) treated him at this institution in February 
1978.  The regional office did not request copies of medical 
records from this institution or from these physicians.  The 
Board believes that a request for such records would be 
helpful for adjudication of the present claim.  

In addition, at his hearing at the regional office, the 
veteran indicated that he had worked for Ford Motor Company 
for several years prior to an industrial accident in 1977, 
and that he may have taken a physical examination for such 
employment.  He also indicated that he received workmen's 
compensation as the result of the industrial accident in 
1977.  The hearing officer requested that the veteran attempt 
to obtain the employment physical examination for Ford Motor 
Company, and any medical evidence filed in conjunction with 
the workmen's compensation claim.  The veteran failed to 
respond to this request at the hearing, but it is unclear 
whether such records were unavailable.

Finally, it is noted that the veteran was afforded a VA 
examination in September 1994, but that such examination 
occurred before all of the evidence was received in this 
case, including statements by the veteran, his testimony at 
the hearing, a statement by his mother, and a statement from 
Dr. Borne.  The Board believes that another VA examination 
would be helpful, to include an opinion of the physician upon 
review of all of the veteran's records.

Accordingly, the Board finds that additional development is 
necessary prior to final appellate review of the present 
appeal.  Therefore, the case is REMANDED to the regional 
office for the following developments:  

1.  The regional office should request 
copies of medical records relating to 
treatment of the veteran's low back 
condition from El Camino Hospital, Mt. 
View, California, Dr. Clancy, and Dr. 
Grennari in 1977 and 1978.  The regional 
office should make request for such 
records directly to such institution and 
these physicians; however, before 
corresponding with the doctors and the 
hospital the veteran should be contacted 
and requested to verify the dates of the 
treatment, the spellings of the names he 
reported (his claim is handwritten and 
alternative spellings are possible) and 
the current addresses for the doctors and 
the hospital.  

2.  The regional office should request 
copies of all medical documents filed in 
conjunction with the veteran's claim for 
workmen's compensation benefits arising 
out of the 1977 industrial accident while 
he was working for Ford Motor Company 
from the veteran, and independently, from 
Ford Motor Company and the appropriate 
State agency that handles such claims.  
In addition, Ford Motor Company should be 
requested to provide a copy of any 
employment physical examination for the 
veteran. 

3.  The regional office should make 
arrangements for a special orthopedic 
examination of the veteran to determine 
the nature and extent of his present low 
back disability.  All clinical tests 
which are deemed necessary for the 
examination should be conducted.  The 
examiner should review the veteran's 
claims folder relating to the claim for 
service connection for a back disability.  
The examiner should express an opinion 
concerning whether there is any 
etiological relationship between the 
veteran's present low back disability and 
any injury or disability treated in 
service.  The examiner should express an 
opinion concerning whether the industrial 
accident in 1977 was an intervening 
direct cause of the present back 
disability, and whether the veteran's 
injury and any disability in service has 
any etiological relationship to the 
present back disability.  The claims 
folder should be made available to the 
examiner prior to and during the 
examination of the veteran.

When the above actions have been completed, the regional 
office should again review the veteran's claim in accordance 
with pertinent regulations.  If the claim is denied, the case 
should be processed in accordance with appropriate appellate 
procedures, including the issuance of a supplemental 
statement of the case.  No action is required of the veteran 
unless and until he receives further notice.  The purpose of 
this REMAND is to procure clarifying data.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




